DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 18-34 are being treated on the merits.
Claim Objections 
Claims 21-22, 29-31 and 34 are objected to because of the following informalities:
In claim 21, line 3, "the portion" appears to read "a portion";
In claim 22, line, 4, "their axis is" appears to read "their axes are";
In claim 29, lines 1-2, "at least one of said yarn fingers" appear to read "said at least one yarn finger";
In claim 30, line 2, "at least one of said yarn fingers" appear to read "said at least one yarn finger";
In claim 31, line 2, "at least one of said yarn fingers" appear to read "said at least one yarn finger";
In claim 34, line 1, "the rotational position" appears to read "a rotational position".
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 18-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Claim 18 recites the limitation "wherein said electromagnetically actuated device comprises at least one magnet which is fixed to said at least one yarn finger and at least one electric coil which is laterally adjacent to said at least one yarn finger and is connected to said supporting structure", which renders the claim indefinite.  It is unclear by the claim language which structure, "said electromagnetically actuated device" or "at least one electric coil", is connected to said supporting structure.  For examination purposes, the limitation has been construed to be that said electromagnetically actuated device is connected to said supporting structure. 
	Claim 19 recites the limitation "said yarn fingers", which renders the claim indefinite.  Claim 19 depends from claim 18 and claim 18 has set forth "at least one yarn finger" which encompasses the scope of a single yarn finger in addition to multiple yarn fingers.  Claim 19 deviates from what has been set forth in claim 18.  For examination purposes, to be consistent with claim 18, the limitation has been construed as "said at least one yarn finger comprising multiple yarn fingers, said yarn fingers".
	Claim 21 reciters the limitation "each one of said yarn finger", which renders the claim indefinite.  It is unclear whether Applicant refers to a single yarn finger or multiple yarn fingers.  For examination purposes, to be consistent with claim 18, the limitation has been construed as 
	Claim 34 recites the limitation "said means for detecting the rotational position of said at least one yarn finger ".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner has interpreted "said means" as "means".
	Claims 19-34 each depend from claim 18 and are likewise rejected.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 18-21, 24 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luth (US 3,928,988 A).
Regarding claim 18, Luth discloses a device for feeding yarn or yarns for knitting machines for hosiery or the like (a device comprising a plurality of yarn guides; referencing figs. 1-2; col. 3, ll. 49-55; claim 1), comprising 
a supporting structure (a frame of a knitting machine and a pivoting pin 2; figs. 1-2; col. 2, ll. 54-63) which supports at least one yarn finger (yarn finger 1; figs. 1-2; col. 3, ll. 49-55) which has an elongated shape (figs. 1-2; col. 2, ll. 54-60) and is pivoted (pivoted on a common axis 2X; figs. 1-2; col. 2, ll. 54-60), at an intermediate portion thereof (at position of pivot pin 2; see figs. 1-2; col. 2, ll. 54-60), to said supporting structure about a corresponding rotation axis (at position of pivot pin 2; see figs. 1-2; col. 2, ll. 54-60) and having, proximate to a longitudinal 
an electromagnetically actuated device (a magnetic control device comprising magnet 4, ferromagnetic components 5, 6 and coils 7, 8; figs. 1-2; col. 2, ll. 66-68; col. 3, ll. 1-10; claim 1) being provided which acts on command on said at least one yarn finger for its rotation (figs. 1-2; col. 2, ll. 66-68; col. 3, ll. 1-10; claim 1), with respect to said supporting structure (see figs. 1-2), about the corresponding rotation axis (at position of pivot pin 2; see figs. 1-2), from an inactive position to at least one active position (col. 2, ll. 54-63; figs. 1-2; claim 1), which is angularly spaced with respect to said inactive position about said rotation axis, or vice versa (figs. 1-2), 
wherein said electromagnetically actuated device comprises at least one magnet (magnet 4; figs. 1-2; col. 2, ll. 66-68) which is fixed to said at least one yarn finger (figs. 1-2; col. 2, ll. 66-68) and at least one electric coil (coils 7, 8; figs. 1-2; col. 3, ll. 5-10) which is laterally adjacent to said at least one yarn finger (see figs. 1-2; col. 3, ll. 5-10) and said electromagnetically actuated device is connected to said supporting structure (at least magnet 4 is connected to said supporting structure via the yarn guide 1; figs. 1-2; col. 2, ll. 54-63), said at least one electric coil being able to be supplied electrically to generate a magnetic field that interacts with said at least one magnet to actuate the rotation of said at least one yarn finger about the corresponding rotation axis with respect to said supporting structure (figs. 1-2; col. 3, ll. 11-48; claim 1).
Luth does not explicitly disclose said electromagnetically actuated device is connected to said supporting structure.
Regarding claim 19, Luth discloses the device according to claim 18, and further discloses wherein said aid at least one yarn finger comprising multiple yarn fingers (indicated in col. 2, ll. 54-64 by "each yarn-guide"; depicted in Fig. 3; claim 1), said yarn fingers pivoted to said supporting structure about a same rotation axis (fig. 3; col. 3, ll. 49-55).
Regarding claim 20, Luth discloses the device according to claim 18, and further discloses wherein said at least one magnet (magnet 4; fig. 2) is fixed to a portion of the corresponding yarn finger (see fig. 2) that is located on an opposite side with respect to said passage for the yarn or yarns with respect to said rotation axis (fig. 2; col. 3, ll. 2-5).
Regarding claim 21, Luth discloses the device according to claim 20, and further discloses wherein for each one of said yarn fingers there is a corresponding pair of electric coils which is composed of two electric coils (coils 7, 8; fig. 2; col. 3, ll. 5-10) which face two opposite faces of the portion of the corresponding yarn finger that supports said at least one magnet (fig. 2; col. 3, ll. 5-22).
Regarding claim 24, Luth discloses the device according to claim 21, and further discloses wherein said at least one yarn finger comprises at least two laterally mutually adjacent yarn fingers (indicated in col. 2, ll. 54-64 by "each yarn-guide"; depicted in Fig. 3; claim 1).
Regarding claim 29, Luth discloses the device according to claim 18, and further discloses wherein said at least one yarn finger (yarn finger 1; figs. 1-2; col. 3, ll. 49-55) can rotate on command about the corresponding rotation axis with respect to said supporting structure (a frame of a knitting machine and a pivoting pin 2; figs. 1-2; col. 2, ll. 54-63)) from said inactive position to at least one first active position (figs. 1-2; col. 2, ll. 54-65) and to at least one second active position which is arranged between said inactive position and said first active position or vice versa (a middle position between the solid line and the dash line respectively; figs. 1-2; col. 2, ll. 54-65).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 
Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Luth (US 3,928,988 A) in view of Leicht (US 4,195,277 A).
Regarding claim 22, Luth discloses the device according to claim 21, but does not disclose explicitly disclose wherein said portion of the yarn finger that supports said at least one magnet is substantially plate-like and is crossed by a seat that accommodates a corresponding magnet.  However, it would have been obvious to one having ordinary skill in the garment art before the effective filing date of the invention to have formed the portion of the yarn finger that supports said at least one magnet in the structure of Luth with a substantially plate-like shape thereby forming a seat in order to facilitate attachment and securement of said at least one magnet in the seat.  Since such a modification would have involved a mere change in shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results, therefore is not considered to be a patentably distinct limitation.
Luth does not disclose said two electric coils being arranged so that their axes are perpendicular to the opposite faces of said portion of the corresponding yarn finger that supports said magnet.  However, Leicht teaches an electromagnetically actuated device (fig. 4; col. 1, 62-63; col. 2, ll. 37-41; claim 1) comprising a magnet (armature 5 is a permanent magnet; fig. 4; col. 1, 62-63; col. 2, ll. 37-41) and two electric coils (coils wound around legs 1, 2; fig. 4; col. 1, 62-63; col. 2, ll. 37-41), said two electric coils being arranged so that their axes are perpendicular to opposite faces of said magnet (see fig. 4; claims 1, 3).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the configuration of the electromagnetically actuated device as disclosed by Luth, with said two electric coils being arranged so that their axes are 
Regarding claim 23, Luth discloses the device according to claim 21, but does not disclose wherein said two electric coils are coaxial.  However, Leicht teaches an electromagnetically actuated device (fig. 4; col. 1, 62-63; col. 2, ll. 37-41; claim 1) comprising a magnet (armature 5 is a permanent magnet; fig. 4; col. 1, 62-63; col. 2, ll. 37-41) and two electric coils (coils wound around legs 1, 2; fig. 4; col. 1, 62-63; col. 2, ll. 37-41), wherein the two electric coils are coaxial (see fig. 2).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the configuration of the electromagnetically actuated device as disclosed by Luth, with wherein said two electric coils are coaxial as taught by Leicht, in order to provide an improved electromagnetic actuation device which is capable of reducing the mechanical response time of the actuated device (Leicht; col. 2, ll. 37-41).
Claims 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Luth (US 3,928,988 A) in view of Jansen (US 5,691,965 A).
Regarding claim 25, Luth discloses the device according to claim 21, but does not disclose the device further comprising magnetic field shielding elements interposed between the two electric coils that act on the magnets of two contiguous yarn fingers.  However, Jansen teaches wherein an electromagnetically actuated device (fig. 2; col. 6, ll. 46-67; claim 1) comprising magnetic field shielding elements (shielding edges 35a; fig. 2; col. 6, ll. 62-67) interposed between two electric coils (coils 29a, 31a; fig. 2; col. 6, ll. 57-67) that act on magnets (fig. 2 depicts the structure of a single electromagnetically actuated device comprising a magnet 
Regarding claim 26, Luth and Jansen, in combination, disclose the device according to claim 25, but Luth does not disclose wherein said magnetic shielding elements are constituted by plates made of ferromagnetic material, which are arranged at right angles to said rotation axis and are connected to said supporting structure.  However, Jansen teaches wherein said magnetic shielding elements (shielding edges 35a; fig. 2; col. 6, ll. 62-67) are constituted by plates (fig. 2; col. 6, ll. 62-67) made of ferromagnetic material (col. 6, ll. 62-67), which are arranged at right angles to a rotation axis (rotation axis 27; fig. 2; col. 6, ll. 46-67) of the magnet (magnet 21; fig. 2; col. 6, ll. 46-48) and are connected to a supporting structure (connected to bottom portion of supporting plate 35; fig. 2; col. 6, ll. 57-67).  Both Luth and Jansen teach a series of electromagnetically actuated devices, each electromagnetically actuated device comprising a magnet interacting with two adjacent electric coils, wherein the magnet is pivotable about an axis of rotation.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the device as 
Regarding claim 27, Luth and Jansen, in combination, disclose the device according to claim 26, but Luth does not disclose wherein the electric coils that act on the magnets of two contiguous yarn fingers are connected to two opposite faces of a same plate that constitutes one of said shielding elements.  However, Luth does disclose the multiple yarn fingers are arranged side by side and closely spaced together (fig. 3; col. 3, ll. 49-64); and it is desirable to make the assembly of multiple yarn-fingers compact (col. 3, ll. 49-64).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the device as disclosed by Luth, with wherein the electric coils that act on the magnets of two contiguous yarn fingers are connected to two opposite faces of a same plate that constitutes one of said shielding elements, in order to make the device compact thereby saving space.  In addition, it has been a common practice in the art of knitting machines to arrange an assembly of a plurality of yarn fingers in such a compact way to in a knitting machine.  The modification can be done with routine experimentations and does not appear to provide any unexpected results.
Regarding claim 28, Luth and Jansen, in combination, disclose the device according to claim 25, and further discloses wherein each one of said electric coils (coils 7, 8; fig. 2) is constituted by at least one electrically conducting wire which is spirally wound (see fig. 2).
 Luth does not disclose each one of said electric coils is applied to a face of said plate that constitutes one of said shielding elements.  However, Luth does disclose the multiple yarn fingers are arranged side by side and closely spaced together (fig. 3; col. 3, ll. 49-64); and it is .
Claims 30-34 are rejected under 35 U.S.C. 103 as being unpatentable over Luth (US 3,928,988 A) in view of Scavino (US 4,998,420 A).
Regarding claim 30, Luth discloses the device according to claim 18, but does not disclose the device further comprising means for detecting the rotational position of said at least one yarn finger about the corresponding rotation axis with respect to said supporting structure.  However, Scavino teaches wherein a device for feeding yarn or yarns for knitting machines (fig. 1; col. 1, ll. 5-8; col. 2, ll. 1-10) further comprising means (Hall detector 20; fig. 1; col. 2, ll. 25-31) for detecting a rotational position of a yarn finger (lever 1 rotating about shaft 2; fig. 1; col. 2, ll. 1-12, 25-31) about a corresponding rotation axis with respect to a supporting structure (a supporting structure not shown but necessary for fixed reading part 22; fig. 1; col. 2, ll. 25-31).  Applicant has defined that the means for detecting a rotational position of the yarn finger about a corresponding rotation axis with respect to a supporting structure preferably comprise a Hall-effect detector (page 9, para. 4); therefore the Hall sensors of Scavino meet the claimed structural requirement.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the device as disclosed by Luth, with the device further comprising means for detecting the rotational position of said at least one yarn finger about the corresponding rotation axis with respect to a supporting 
Regarding claim 31, Luth and Scavino, in combination, disclose the device according to claim 30, but Luth does not disclose wherein said detection means comprise a Hall-effect detector interposed between said at least one yarn finger and said supporting structure.  However, Scavino teaches wherein said detection means comprise a Hall-effect detector (Hall detector 20; fig. 1; col. 2, ll. 25-31) interposed between said at least one yarn finger (lever 1; fig. 1) and said supporting structure (as addressed before; fig. 1; col. 2, ll. 25-31).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the device as disclosed by Luth, with wherein said detection means comprise a Hall-effect detector interposed between said at least one yarn finger and said supporting structure, as taught by Scavino, in order to connect the electromagnetically actuated device to a control system and automatically adjust the positions of the yarn finger.
Regarding claim 32, Luth and Scavino, in combination, disclose the device according to claim 31, but Luth does not disclose wherein said Hall-effect detector comprises a magnetic element applied to said at least one yarn finger and a corresponding linear magnetic Hall-effect sensor arranged on said supporting structure.  However, Scavino teaches wherein said Hall-effect detector comprises a magnetic element (magnet 21; fig. 1; col. 2, ll. 25-31) and a corresponding linear magnetic Hall-effect sensor (Hall sensor 22; fig. 1; col. 2, ll. 25-31) arranged on said supporting structure (as addressed before; fig. 1A; col. 2, ll. 25-31).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the device as disclosed by Luth, with wherein said Hall-effect detector comprises a magnetic element applied to said at least one yarn finger and a corresponding linear magnetic Hall-effect sensor arranged on said supporting structure, 
Regarding claim 33, Luth discloses the device according to claim 21, but does not disclose the device further comprising an electronic control board which supplies electric power to said electric coils according to a processing program that is preset in an electronic control element.  However, Scavino teaches wherein a device for feeding yarn or yarns for knitting machines (fig. 1; col. 1, ll. 5-8; col. 2, ll. 1-10) comprising an electromagnetically actuated device (electromagnetic coil 7 interacting with permanent magnets 8; fig. 1; col. 2, ll. 4-9), may further comprise an electronic control board which supplies electric power to an electric coil (coil 7; fig. 1; col. 2, ll. 1-11) according to a processing program that is preset in an electronic control element (a program which enables electromagnetic coil 7 interacting with permanent magnets 8 to make yarn finger 1 to assume several positions; fig. 1; col. 2, ll. 1-12; col. 3, ll. 6-11).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the device as disclosed by Luth, by adding an electronic control board to the device, thereby the electronic control board supplying electric power to said electric coils according to a processing program that is preset in an electronic control element, as taught by Scavino, in order to automatically control the device through an electromagnetically actuated device to make the yarn finger at different positions (Scavino; col. 3, ll. 6-11).
Regarding claim 34, Luth and Scavino, in combination, disclose the device according to claim 33, but Luth does not disclose wherein a rotational position of said at least one yarn finger is actuated and controlled by means of a closed-loop feedback control system by said electronic control board, which is connected to means for detecting the rotational position of said at least one yarn finger and controls the power supply of the pair of electric coils between which said at least one yarn finger is arranged as a function of a rotational value detected by the detection  meet the claimed structural requirement.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the device as disclosed by Luth, with wherein a rotational position of said at least one yarn finger is actuated and controlled by means of a closed-loop feedback control system by said electronic control board, which is connected to means for detecting the rotational position of said at least one yarn finger and controls the power supply of the pair of electric coils between which said at least one yarn finger is arranged as a function of a rotational value detected by the detection means, as taught by Scavino, in order to automatically control the device through an electromagnetically actuated device to make the yarn finger at different positions (Scavino; col. 3, ll. 6-11).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Additional relevant references are cited on attached PTO-892 form and can be used .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732

/DANNY WORRELL/            Primary Examiner, Art Unit 3732